In an action by a landlord (a) to declare void and unconstitutional the Emergency Housing Rent Control Law (L. 1946, ch. 274, as amd.) and particularly its recent amendment (L. 1962, ch. 21); to enjoin their enforcement, and for related relief, the plaintiff appeals from an order of the Supreme Court, Kings County, dated July 11, 1962, which granted the motion of the defendant, Temporary State Housing Rent Commission, to dismiss the complaint for patent insufficiency (Rules Civ. Prae., rule 106, subd. 4). [36 Misc 2d 100.] Pursuant to said amendment (L. 1962, ch. 21), the commission had revoked a rent increase which it had granted to the plaintiff landlord prior to the effective date of said amendment. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.